Order, Supreme Court, New York County (Barbara Jaffe, J.), entered December 24, 2014, which granted defendant Team Industrial Services, Inc.’s (TIS) motion to compel inspection of a confidential settlement agreement between plaintiff and defendant Consolidated Edison, Inc. (ConEd) to the extent of directing ConEd to produce the settlement agreement for in camera inspection by the court, unanimously dismissed, without costs, as academic. Order, same court and Justice, entered January 22, 2015, which, following the court’s in camera inspection of the subject settlement agreement, denied TIS’s motion for production of such agreement upon finding the agreement contained no information material or necessary to its defense, unanimously affirmed, without costs.
TIS failed to demonstrate that disclosure of the subject confidential settlement agreement, pre-verdict, is material and necessary to its defense (see CPLR 3101; Matter of New York County Data Entry Worker Prod. Liab. Litig., 222 AD2d 381 [1st Dept 1995]; see also Allstate Ins. Co. v Belt Parkway Imaging, P.C., 70 AD3d 530 [1st Dept 2010]). TIS’s reliance on statutory provisions, including General Obligations Law § 15-108 (a), CPLR 4533-b and 4545, in support of its argument that the confidential agreement should be produced pre-verdict is unavailing. These provisions are either inapplicable to a damage award (see CPLR 4545), or are relevant only once a dam*494age verdict in plaintiffs favor has been reached (see General Obligations Law § 15-108 [a]; CPLR 4533-b; Matter of New York County Data Entry Worker Prod. Liab. Litig., 222 AD2d at 382). Concur — Tom, J.P., Sweeny, Andrias, Moskowitz and Gische, JJ.